Case 1:21-cv-00499-TWP-TAB Document 4 Filed 03/08/21 Page 1 of 7 PageID #: 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

STANLEY EDMONDSON,                                       )
STEVEN GABBARD,                                          )
JARED HENSON,                                            )
ANTHONY THOMAS,                                          )
SKYLAR KUNKEL,                                           )
JUDD PONSLER,                                            )
ALFRED TURNER,                                           )
DUSTIN SHERMAN,                                          )
                                                         )
                                Plaintiffs,              )
                                                         )
                           v.                            )       No. 1:21-cv-00499-TWP-TAB
                                                         )
DECATUR COUNTY DETENTION CENTER,                         )
                                                         )
                                Defendant.               )

                                 Order Concerning Filing Fee,
                             Screening and Dismissing Complaint,
                     and Directing Plaintiffs to File an Amended Complaint

        Eight prisoners in the Decatur County Detention Center in Greensburg, Indiana, proceeding

without counsel (pro se), filed their complaint against the detention center for its response to

COVID-19 cases among the prisoners. The Court makes the following preliminary rulings.

                                   I. Multiple Pro Se Plaintiff Cases

        Multiple pro se prisoner plaintiff cases present significant hurdles and potential downsides.

The United States Court of Appeals for the Seventh Circuit has described in detail some of these

potential downsides. See Boriboune v. Berge, 391 F.3d 852, 854-56 (7th Cir. 2004). The Circuit

Court recommends that the District Courts "alert prisoners" to these downsides "and give them an

opportunity to drop out" of the case. Id. at 856. First, each plaintiff is obligated to pay the full filing

fee of $402 or, if granted leave to proceed in forma pauperis, will be responsible for a $350 filing

fee. Second, each plaintiff risks that any claim deemed sanctionable under Federal Rule of Civil
Case 1:21-cv-00499-TWP-TAB Document 4 Filed 03/08/21 Page 2 of 7 PageID #: 7




Procedure 11 could lead to sanctions for each plaintiff. Third, each plaintiff will incur a "strike"

under 28 U.S.C. § 1915(g) if the action is dismissed on the grounds that it is frivolous, malicious,

or fails to state a claim upon which relief may be granted. Three "strikes" will prevent that plaintiff

from ever proceeding in forma pauperis in federal court unless his claims concerns an imminent

danger of serious physical injury. Id.

       The Court might also find that even if the claims are properly joined, multi-plaintiff

litigation is not warranted because it would present significant burdens to both the parties and the

Court. Each plaintiff, because he is not a lawyer, may not represent anyone other than himself. See

Georgakis v. Ill. State Univ., 722 F.3d 1075, 1077 (7th Cir. 2013) ("A nonlawyer can't handle a

case on behalf of anyone except himself."). As a result, all eight plaintiffs will be required to

individually sign any and all motions, responses, replies, or notices filed in the case. Because of

detention facility security concerns related to inmate to inmate correspondence and face-to-face

communications (which are often prohibited), the plaintiffs may have limited opportunities to

discuss case strategy, share discovery, or even provide each other copies of the motions and notices

they intend to file with the Court and obtain all necessary signatures. Moreover, jail inmates could

be released at any time and also are subject to being transferred to a different facility.

       The Court may sever any plaintiff's claims into a separate action if his inability to

participate in this action with the other plaintiffs causes undue delay, confusion of the issues, or

any other reason that interferes with the orderly and speedy progression of the case.

       Any of the eight plaintiffs who do not wish to proceed in this multi-plaintiff case should

notify the Court of their intention to dismiss their claims no later than April 9, 2021. A dismissal

under these circumstances will be without prejudice, meaning the plaintiff could bring his claims

in a separate action.



                                                  2
Case 1:21-cv-00499-TWP-TAB Document 4 Filed 03/08/21 Page 3 of 7 PageID #: 8




                                           II. Filing Fee

       No later than April 9, 2021, each of the eight plaintiffs shall pay the $402 filing fee or

demonstrate his financial inability to do so. If a plaintiff moves for leave to proceed without

prepayment of the filing fee (in forma pauperis), he shall complete and return a form motion for

that purpose with a copy attached of the financial transactions from his prisoner trust account for

the six-month period preceding the filing of this case. The motion and required attachment must

be filed no later than April 9, 2021. The failure to either pay the filing fee or submit a properly

completed in forma pauperis motion with the trust account information attached by the stated

deadline may result in the dismissal of that plaintiff's claims. The clerk is directed to send a form

motion for seeking leave to proceed without prepayment of the filing fee to each of the plaintiffs

with their copy of this Order.

                                     III. Screening Standard

       Because the eight plaintiffs are all prisoners, their complaint is subject to the screening

requirements of 28 U.S.C. § 1915A(b). This statute directs that the Court shall dismiss a complaint

or any claim within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon

which relief may be granted; or (2) seeks monetary relief from a defendant who is immune from

such relief." Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil

Procedure, a complaint must provide a "short and plain statement of the claim showing that the

pleader is entitled to relief," which is sufficient to provide the defendant with "fair notice" of the

claim and its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings




                                                  3
Case 1:21-cv-00499-TWP-TAB Document 4 Filed 03/08/21 Page 4 of 7 PageID #: 9




liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                         IV. The Complaint

        The plaintiffs' complaint, presented in the form of a letter to the Court, alleges that two of

the eight plaintiffs (Edmondson and Kunkel) contracted COVID-19 while in the Decatur County

Detention Center because of the jail staff's "lack of skill of knowing how to handle the outbreak."

After a test indicated that six jail prisoners were positive for the virus, the prisoners were placed

on a 24-hour lockdown for 17 days with no phone calls, 1 shower every 3 days, and had "pepper

balls" released into their block. Dkt. 1 at 2.

                                             V. Discussion

        Applying the screening standard explained in Section III and the relevant substantive law

to the facts pled in the complaint, for several reasons it must be dismissed for failure to state a

claim upon which relief can be granted. 28 U.S.C. § 1915A.

        First, the Decatur County Detention Center is not an entity capable of being sued in Indiana.

See Sow v. Fortville Police Dept., 636 F.3d 293, 300 (7th Cir. 2011); Smith v. Knox County Jail,

666 F.3d 1037, 1040 (7th Cir. 2012). Additionally, the jail is not a "person" capable of being sued

under 42 U.S.C. § 1983, which is the relevant authority for invoking federal jurisdiction. Will v.

Mich. Dep't of State Police, 491 U.S. 58, 63 (1989) (holding that a "person" under Section 1983

does not include a state or its agencies).

        Second, liability pursuant to § 1983 requires personal participation in the events alleged to

violate a plaintiff's civil rights. "Individual liability under § 1983 . . . requires personal involvement

in the alleged constitutional deprivation." Colbert v. City of Chi. 851 F.3d 649, 657 (7th Cir. 2017)

(internal quotation omitted) (citing Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983)



                                                    4
Case 1:21-cv-00499-TWP-TAB Document 4 Filed 03/08/21 Page 5 of 7 PageID #: 10




("Section 1983 creates a cause of action based on personal liability and predicated upon fault. An

individual cannot be held liable in a § 1983 action unless he caused or participated in an alleged

constitutional deprivation. . . . A causal connection, or an affirmative link, between the misconduct

complained of and the official sued is necessary.")) The complaint mentions that Officers Levi and

Jami Helms each took Mr. Edmondson's temperature and then reported the temperatures to a nurse.

Dkt. 1 at 1. Neither officer is named as a defendant and the alleged conduct does not implicate a

§ 1983 claim.

       Third, the complaint does not contain a demand for relief. Rule 8(a) of the Federal Rules

of Civil Procedure requires every complaint to contain a short and plain statement showing

entitlement to relief, and a demand for what relief is sought. Without that information, the

complaint does not comply with Rule 8(a) and therefore fails to state a claim upon which relief

can be granted.

       For these reasons, the plaintiffs' complaint is dismissed for failure to state a claim upon

which relief can be granted. These three reasons should not be understood to be the only basis

upon which the complaint could be dismissed.

                         VI. Opportunity to File Amended Complaint

       The complaint has been dismissed, but before this action is dismissed and final judgment

entered, the Court will allow the plaintiffs an opportunity to file an amended complaint that cures

the deficiencies identified above. The use of a form civil rights complaint could help the plaintiffs

formulate their claims, defendants, factual bases, and relief sought. If filed, the amended complaint

must contain this action's case number, 1:21-cv-00499-TWP-TAB, and be titled "Amended

Complaint" on the first page. Any amended complaint must be filed no later than April 9, 2021.

The failure to file an amended complaint by this deadline will constitute an abandonment of this



                                                 5
Case 1:21-cv-00499-TWP-TAB Document 4 Filed 03/08/21 Page 6 of 7 PageID #: 11




action, causing its dismissal and entry of final judgment. The clerk is directed to send the plaintiffs

a blank civil rights complaint form with their copy of this Order.

                                          VII. Conclusion

       The eight plaintiffs have been cautioned concerning the risks and potential problems of

multi-plaintiff pro se litigation as suggested by the Seventh Circuit. Each plaintiff shall pay the

$402 filing fee to the clerk of the district court, or seek leave to proceed in forma pauperis with a

properly documented motion for that purpose, no later than April 9, 2021. The complaint has been

dismissed for failure to state a claim. The plaintiffs shall have through April 9, 2021, in which to

file an amended complaint that cures the deficiencies identified in this Order. If any of the eight

plaintiffs elects to not proceed with this lawsuit, they shall inform the Court in writing no later

than April 9, 2021.

       IT IS SO ORDERED.

Date: 3/8/2021




                                                  6
Case 1:21-cv-00499-TWP-TAB Document 4 Filed 03/08/21 Page 7 of 7 PageID #: 12




Distribution:

STANLEY EDMONDSON
DECATUR COUNTY Detention Center
601 S. Ireland Street
Greensburg, IN 47240

Steven Gabbard
Decatur County Detention Center
601 S. Ireland Street
Greensburg, IN 47240

Jared Henson
Decatur County Detention Center
601 S. Ireland Street
Greensburg, IN 47240

Anthony Thomas
Decatur County Detention Center
601 S. Ireland Street
Greensburg, IN 47240

Skylar Kunkel
Decatur County Detention Center
601 S. Ireland Street
Greensburg, IN 47240

Judd Ponsler
Decatur County Detention Center
601 S. Ireland Street
Greensburg, IN 47240

Alfred Turner
Decatur County Detention Center
601 S. Ireland Street
Greensburg, IN 47240

Dustin Sherman
Decatur County Detention Center
601 S. Ireland Street
Greensburg, IN 47240




                                      7
